           Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 1 of 18



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


PAULA GARDNER,

      Plaintiff,

v.                                               Civil Action No. 7:18-CV-87 (HL)

AUTOZONERS, LLC,

      Defendant.


                                     ORDER

      Plaintiff Paula Gardner brought this action against Defendant AutoZoners,

LLC (“AutoZone”) alleging race discrimination and retaliation in violation of 42

U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§ 2000(e)–3(a). Before the Court is Defendant’s Motion for Summary Judgment.

(Doc. 25). 1 After reviewing the briefs and evidentiary materials presented, and

with the benefit of oral argument, the Court concludes that Plaintiff failed to

support her claims with sufficient evidence. The Court accordingly GRANTS

Defendant’s motion.

      I.      FACTUAL BACKGROUND

      Plaintiff was employed by Defendant at its Thomasville, Georgia AutoZone

store. (Doc. 31-2, p. 5). She was hired as a part-time driver and sales employee


1
  Defendant also filed a Motion for Sanctions (Doc. 22). After hearing oral
argument, the Court dismissed this motion.
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 2 of 18



in May 2016, and Defendant promoted her to a full-time position two months

later. (Id. at pp. 5, 12). Plaintiff is an African American woman. (Doc. 31-3, p. 4).

      Elijah White is the District Manager of the Thomasville, Georgia AutoZone.

(Doc. 31-1, p. 12). Plaintiff communicated to White that she wanted to interview

for a management position. (Id. at pp. 14–15). On November 8, 2016, however,

Plaintiff notified White by text that she no longer sought the management position

because she “wasn’t ready.” (Id. at p. 15). Four days later, Plaintiff texted White

again, asking if she could participate in the manager’s class that “White offered to

help employees learn more about store operations and processes.” (Id. at p. 16).

      On March 1, 2017, Plaintiff asked White to interview her for a management

position. (Id. at p. 18). Two days later, Plaintiff again texted White to take herself

out of consideration for the management position. (Id.). The March 3 text

exchange between Plaintiff and White is a point of factual dispute for the parties.

In addition to saying she no longer intended to interview for management,

Plaintiff also wrote that she had “two interviews [the] next week,” including one

with Defendant’s competitor O’Reilly Auto Parts. (Doc. 31-8, p. 4). Defendant

argues that Plaintiff’s texts to White “indicated that she intended to resign.” (Doc.

25-2, p. 7). Plaintiff denies this allegation, and instead asserts that her texts

showed that “she was exploring job opportunities outside of AutoZone[,] and

[she] had taken herself out of consideration for promotions.” (Doc. 31-2, p. 19).

Crucially, Plaintiff testified that she did not intend to resign. See (Doc. 31-3, pp.

                                          2
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 3 of 18



3–4); (Doc. 25-3, pp. 17–18). She continued to work at AutoZone after March 3.

(Doc. 31-3, p. 4).

      Plaintiff alleges that on March 14, 2017, a regular commercial customer,

Michael Hoffman, used racial slurs while speaking to Plaintiff. (Doc. 25-3, pp. 47–

49). 2 According to Plaintiff, he used racial slurs on five to ten other occasions

prior to March 14 while shopping at AutoZone. (Doc. 31-1, pp. 5–6). Plaintiff

reported these past instances of racial discrimination to her immediate

supervisor, Sanya Baker. (Doc. 31-3, p. 3). Hoffman called Defendant’s

corporate office to complain about his interaction with Plaintiff. (Doc. 31-2, pp.

25–26); (Doc. 31-7, p. 7). Hoffman said that Plaintiff was rude to him and used

curse words. (Id.). Plaintiff states that she reported Hoffman’s racial harassment

directly to White. (Id.). After White received Hoffman’s complaint, White talked

with Plaintiff about how she should not speak rudely to customers. Plaintiff was

upset with White’s response and felt that the company was allowing customers to

discriminate against her. (Doc. 31-7). 3




2
  In the Complaint and Answer, the parties refer to the customer as Michael
Hoffman. (Docs. 1, 6). In the discovery documents, the customer is referred to as
both Hoffman (Docs. 25-3, 31-4, 31-9) and Huffman (Docs. 31-3, 31-7). In
Defendant’s motion for summary judgment and Plaintiff’s response, the parties
refer to the customer as Huffman. The Court will use Hoffman as the customer’s
name.
3
  Holley Roberts, an employee at Defendant’s Thomasville store, sat in the
meeting with White and Plaintiff. (Doc. 31-7, p. 2). According to Roberts, Plaintiff
responded to White saying, “[S]o we are just supposed to let customers talk to us
                                        3
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 4 of 18



      After the March 14 incident with Hoffman, Plaintiff called Defendant’s

Regional Office and spoke with Karen Shakerin, the Regional Human Resources

Manager. (Doc. 31-2, pp. 13, 27). Plaintiff reported the incident to Shakerin, but

she omitted that the customer used racial slurs. (Id. at 27). Rather, Plaintiff

alluded to Hoffman’s harassment and said “she did not want to work for a

company that expected her to be disrespected.” (Id. at p. 28). 4 Plaintiff also told

Shakerin that she had interviewed with O’Reilly Auto Parts. (Id.).

      The parties dispute whether Plaintiff resigned her position at AutoZone

during this conversation with Shakerin. According to Defendant, Plaintiff told

Shakerin that she was submitting her two weeks’ notice of resignation and that

she planned to go work for O’Reilly Auto Parts. (Doc. 25-4, p. 3). Based on this

information, Shakerin spoke with Curtis Allen, Defendant’s Regional Manager.

(Doc. 25-4, p. 6); (Doc. 25-2, p. 11). Allen advised Shakerin to accept Plaintiff’s

resignation immediately rather than allow her to continue working for two weeks.

(Doc. 25-4, p. 6). Defendant, through its employees, decided to accelerate

Plaintiff’s resignation because she indicated that she was leaving to work for a

competitor. (Id.). Shakerin relayed this information to White, and he


any way they want to? I can’t believe this company will allow customers to do
that.” (Id.).
4
  Plaintiff said something similar to White. Baker’s notes were submitted into
evidence, documenting a meeting between himself, Plaintiff, and White. (Doc.
31-7). Baker wrote that he heard “Paula Gar[d]ner ask White [‘]What kind of
company would let a customer talk to them any kind of [] way, cuss them[,] and
talk to them like a dog.[’]” (Id. at p. 1).
                                            4
            Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 5 of 18



communicated to Plaintiff that her resignation had been accepted effective

immediately. (Doc. 25-4, pp. 13–14); (Doc. 31-7, p. 5).

      Plaintiff contends that she never resigned from her employment and never

submitted a two weeks’ notice. (Doc. 31-3, p. 3). Plaintiff argues that she called

Shakerin to complain about how the company treated her and to request

information as to how she should resign. (Doc. 30, p. 2). She sought only to

inquire about Defendant’s resignation policy—not actually resign. (Id.). According

to Plaintiff, Defendant “purposely distorted her request for information” by

immediately accepting her purported resignation. (Id.).

      II.      SUMMARY JUDGMENT STANDARD

      A principal purpose of the summary judgment rule is “to isolate and

dispose of factually unsupported claims or defenses.” Celotex Corp. v. Catrett,

477 U.S. 317, 323–24 (1986). Courts grant summary judgment when “the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of

material fact arises only when “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). Each party may support their factual assertions by citing to

evidence in the record, including the discovery and disclosure materials on file,

affidavits or declarations, stipulations, or other materials. Fed. R. Civ. P. 56(c)(1).

When considering a motion for summary judgment, the court evaluates all the

                                          5
         Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 6 of 18



evidence, together with any logical inferences, in the light most favorable to the

nonmoving party. Anderson, 477 U.S. at 255 (“The evidence of the non-movant

is to be believed, and all justifiable inferences are to be drawn in his favor.”). The

court may not make credibility determinations or weigh the evidence. Id.; see

also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).

Credibility determinations and weighing of the evidence are functions solely of a

jury—“not those of a judge.” Anderson, 477 U.S. at 255.

      III.   DISCUSSION

      Plaintiff brings two claims alleging race discrimination and retaliation under

Title VII and 42 U.S.C. § 1981. Title VII prohibits employers from discriminating

against individuals based on race. 42 U.S.C. § 2000e-2(a)(1)–(2). Similarly,

§ 1981 ensures all citizens have “the same right” to “make and enforce contracts”

and shall receive “the full and equal benefit of all laws and proceedings . . . as is

enjoyed by white citizens.” The two provisions essentially overlap. CBOCS W.,

Inc. v. Humphries, 553 U.S. 442, 454–55 (2008) (acknowledging “a necessary

overlap between Title VII and § 1981”) (quotation marks omitted). When a

plaintiff brings claims under Title VII and § 1981 “for the same allegedly unlawful

employment discrimination, the elements of the two causes of action are

identical, and identical methods of proof, such as the McDonnell Douglas

framework, are used for both causes of action.” Johnson v. Miami-Dade County,

948 F.3d 1318, 1325 (11th Cir. 2020) (citations omitted).

                                          6
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 7 of 18



      Plaintiff contends that Defendant violated Title VII and § 1981 by

wrongfully terminating her. (Doc. 30, p. 2). She alleges that she complained to

Defendant’s human resources representative about the treatment she received

after alerting her manager to a customer using racial slurs toward her. (Id.).

During this conversation, Plaintiff expressed her concerns about how the

company addresses racial harassment from customers. Plaintiff also inquired

about Defendant’s resignation policy. (Id.). But, according to Plaintiff, Defendant

“purposefully distorted her request for information as a resignation.” (Id.).

Therefore, Defendant terminated her and disingenuously asserted that it relied

on her valid resignation. She claims that race discrimination and retaliation for

expressing her concerns motivated Defendant to accept and accelerate her

purported resignation.

            A. Race Discrimination

      Plaintiff proceeds on her race discrimination claim by relying on

circumstantial evidence of Defendant’s discriminatory conduct. (Doc. 30, p. 7). To

survive summary judgment, Plaintiff first bears the burden to satisfy the prima

facie elements set forth in the McDonnell Douglas burden-shifting framework.

Lewis v. Union City, Georgia, 918 F.3d 1213, 1220 (11th Cir. 2019) (en banc)

(citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). Under

McDonnell Douglas, she must demonstrate: “(1) that she belongs to a protected

class, (2) that she was subjected to an adverse employment action, (3) that she

                                        7
            Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 8 of 18



was qualified to perform the job in question, and (4) that her employer treated

‘similarly situated’ employees outside her class more favorably.” Id. at 1220–21.

If Plaintiff satisfies these elements, then the burden shifts to Defendant “to

articulate a legitimate, nondiscriminatory reason for its actions.” Id. at 1221.

Should Defendant make this showing, the burden shifts back to Plaintiff. Id.

Plaintiff     must    demonstrate    that       Defendant’s   proffered   “legitimate,

nondiscriminatory reason” was “merely a pretext for [its] unlawful discrimination.”

Id.

       The parties do not dispute that Plaintiff, an African American woman,

belongs to a protected class. Neither do they dispute that she was qualified to

perform her job at Defendant’s AutoZone store. Defendant’s Motion for Summary

Judgment argues primarily that Plaintiff resigned from her position, and thus she

suffered no adverse employment action. (Doc. 25-1, p. 13). Defendant further

argues that Plaintiff cannot establish that Defendant treated its white employees

more favorably because Defendant also immediately terminated those

employees who resigned and indicated that they were leaving to work for a

competitor. (Id.). The Court first addresses these disputed elements to determine

whether Plaintiff has established her prima facie case or if material disputes of

fact exist.




                                            8
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 9 of 18



                   1. Adverse Employment Action

      Firing an employee constitutes an adverse employment action to sustain a

race discrimination case. See Webb-Edwards v. Orange Cty. Sheriff’s Office, 525

F.3d 1013, 1031 (11th Cir. 2008) (“The Supreme Court has defined an adverse

employment action as . . . [a] tangible employment action [that] constitutes

significant change in employment status such as hiring, firing, . . . .” (quotation

marks and citation omitted)). Defendant argues that Plaintiff cannot satisfy this

element because she resigned from her job at AutoZone. (Doc. 25). Plaintiff

called Shakerin, Defendant’s Regional Human Resources Manager, to report the

incident of racial harassment, and according to Shakerin, during that call Plaintiff

“said she was giving her two-weeks[’] notice.” (Doc. 25-4, p. 3). Further, Shakerin

said Plaintiff “stated she had interviewed with O’Reilly’s, . . . and [she was] going

to work for them.” (Id.). Plaintiff avers in her declaration that she “never resigned”

from her employment with AutoZone; she never offered her two weeks’ notice;

and to the extent that Defendant interpreted Plaintiff’s communications as a

resignation, Plaintiff contends it was never her intention to resign. (Doc. 31-3, pp.

3–4). Rather, she called Shakerin to inquire about how to resign should she

decide to do so. (Doc. 31-9, p. 2).

      These contradicting narratives from Plaintiff and Defendant indicate a

material factual dispute regarding whether Plaintiff suffered an adverse

employment action. A reasonable jury could find Plaintiff’s evidence credible and

                                          9
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 10 of 18



conclude that Defendant terminated her employment. The Court finds, therefore,

that Plaintiff’s evidence, viewed in the light most favorable to her, precludes

summary judgment as to this issue.

                   2. Similarly Situated Employees

      The Court next considers whether Defendant treated similarly situated

white employees more favorably than Plaintiff. Plaintiff’s first task is to point to

other AutoZone employees who were in a similar position as Plaintiff.

Specifically, a plaintiff “must show that she and her comparators are similarly

situated in all material respects.” Lewis, 918 F.3d at 1226 (quotation marks

omitted). “[A] valid comparison will turn not on formal labels,” such as job title or

function, “but rather on substantive likenesses.” Id. at 1228. To have “substantive

likeness,” a comparator generally: “will have engaged in the same basic conduct

(or misconduct) as the plaintiff; will have been subject to the same employment

policy, guideline, or rule as the plaintiff; will ordinarily (although not invariably)

have been under the jurisdiction of the same supervisor as the plaintiff; and will

share the plaintiff’s employment or disciplinary history.” Id. at 1227–28 (citations

omitted). Then, Plaintiff must show that Defendant treated these similarly situated

employees more favorably.

      As to this element, Plaintiff points to four white employees who resigned

from their employment with Defendant. (Doc. 30, pp. 10–11). The four white

employees “unambiguously resigned” and told Defendant that they were going to

                                         10
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 11 of 18



work for a competitor. (Id.). Defendant consequently accelerated their

resignations. Like Plaintiff, these employees were not permitted to work two

weeks after notifying Defendant of their resignations. (Doc. 31-4, pp. 10–12). In

these instances with Plaintiff and the white employees Defendant invoked its

policy of accepting and accelerating a resignation when the employee expresses

that he or she is going to work for a competitor.

      The difference in conduct—specifically, that the white employees

“unambiguously resigned” and Plaintiff only complained or inquired about how to

resign—does not defeat “similarly situated” status. First, Defendant perceived

that Plaintiff and the white employees engaged in the same conduct. Second,

Plaintiff’s assertion that she and the white employees conducted themselves

differently is, according to Plaintiff, evidence of the alleged racial discrimination.

In other words, these cases suggest that Defendant applied its resignation policy

differently to the white employees and Plaintiff.

      Plaintiff argues that Defendant treated these white employees more

favorably because Defendant applied the resignation policy to Plaintiff although

she did not resign. In the four instances where Defendant accepted the white

employees’ resignations, those resignations were unambiguous. Here, Plaintiff

alleges that she did not intend to resign. Nevertheless, Defendant accepted and

accelerated her unintended resignation. According to Plaintiff, the difference in

how    these   employees      communicated      their   resignations   demonstrates

                                         11
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 12 of 18



Defendant’s favorable treatment to its white employees. Defendant allowed the

white employees to articulate their resignations fully and intentionally before

applying its resignation policy. Plaintiff alleges she merely expressed her

complaints to Shakerin and inquired about how to resign. That conversation, in

turn, resulted in her termination. The difference between Plaintiff and the white

employees’ communications suggests that Defendant did not offer to Plaintiff the

same opportunity to discuss her intentions with the company that the white

employees received. Instead, Defendant unilaterally accelerated Plaintiff’s

termination even though she had not “unambiguously resigned” like the white

employees.

      Because, as discussed above, the fact as to whether Plaintiff resigned is

still in dispute, a dispute also exists as to whether similarly situated employees

received more favorable treatment. Should a reasonable jury find that Plaintiff did

not resign in her conversation to Shakerin, then the jury could also find that

Defendant treated its white employees more favorably because Defendant

subjected Plaintiff to its resignation policy despite Plaintiff not communicating her

“unambiguous” intention to resign.

                   3. Legitimate, Nondiscriminatory Explanation

      Plaintiff has presented sufficient evidence to establish the prima facie

elements of her race discrimination claim. The burden now shifts to Defendant “to

articulate a legitimate, nondiscriminatory reason for its actions.” Lewis, 918 F.3d

                                         12
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 13 of 18



at 1221. Defendant’s legitimate, nondiscriminatory reason for Plaintiff’s

termination is that Shakerin genuinely believed that Plaintiff intended to resign.

According to Shakerin, Plaintiff told her that “she was giving her two-weeks[’]

notice;” she had “interviewed with O’Reilly’s;” and she was leaving AutoZone to

work for the competitor. (Doc. 25-4, p. 3); (Doc. 31-7). Shakerin also stated that

during her phone conversation with Plaintiff, Plaintiff did not mention that

Hoffman had used racial slurs. She indicated only that “a customer had

disrespected her and used profanity,” and she felt like Defendant “allow[ed] a

customer to disrespect her.” (Id. at p. 4). Plaintiff admitted during her deposition

that she did not tell Shakerin that Hoffman used racial slurs. (Doc. 25-3, p. 85).

      Furthermore, Shakerin’s testimony is consistent with evidence concerning

Plaintiff’s conversations with Baker, Plaintiff’s immediate supervisor, and White,

the Thomasville AutoZone’s District Manager. On March 3, 2017, two weeks

before the incident with Hoffman, Plaintiff texted White that she had an interview

with O’Reilly Auto Parts scheduled for the next week. (Doc. 31-8, p. 4). On March

14, 2017, the day of the incident, Plaintiff told Baker that she was submitting her

two weeks’ notice and “might take the job” at O’Reilly Auto Parts. (Doc. 31-7, p.

1).

      Although Plaintiff disputes that she resigned, given the evidence

Defendant has presented, a reasonable jury could find that Plaintiff did in fact

resign, or at least, Defendant reasonably interpreted her communications as a

                                         13
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 14 of 18



resignation without any discriminatory intent. The Court finds that Defendant has

provided sufficient evidence to show a legitimate, nondiscriminatory reason for

terminating Plaintiff.

                    4. Pretext

      The evidentiary burden now shifts back to Plaintiff to show that

Defendant’s proffered reason for her termination was merely pretext for racial

discrimination. See Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253

(1981) (“[T]he plaintiff must then have an opportunity to prove . . . that the

legitimate reasons offered by the defendant were not its true reasons, but were a

pretext for discrimination.”). To establish pretext, a plaintiff must prove “both that

the reason was false, and that discrimination was the real reason.” St. Mary’s

Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993). This means that a plaintiff must

address the proffered reason “head on and rebut” its truth. Chapman v. AI

Trans., 229 F.3d 1012, 1030 (11th Cir. 2000). “[T]he employee cannot succeed

by simply quarreling with the wisdom of that reason.” Id. Rather, the court’s

“inquiry is limited to whether the employer gave an honest explanation of its

behavior.” Id. (quoting Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1470 (11th

Cir. 1991)). A plaintiff can demonstrate that the articulated reasons were not

believable   “by   pointing   to   weaknesses,    implausibilities,   inconsistencies,

incoherencies, or contradictions in the proffered explanation.” Brooks v. Cty.



                                         14
       Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 15 of 18



Comm’n of Jefferson Cty., Ala., 446 F.3d 1160, 1163 (11th Cir. 2006) (quotation

marks and citation omitted).

      Defendant’s legitimate reason for terminating Plaintiff was its honest belief

that she had submitted her resignation. To establish pretext, Plaintiff argues that

she never resigned her employment from AutoZone and that she did not

immediately start working for an AutoZone competitor. (Doc. 30, p. 11). The fact

that Plaintiff never actually resigned—absent any evidence of discrimination—

does not suggest any pretext. An employer’s honestly held, nondiscriminatory

belief, though mistaken, is insufficient to establish liability. Alvarez v. Royal

Atlantic Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010). “[O]ur sole

concern is whether unlawful discriminatory animus motivated the decision” to

terminate Plaintiff. Id. (quoting Rojas v. Florida, 285 F.3d 1339, 1342 (11th Cir.

2002)) (quotation marks omitted). Thus, even though Shakerin may have

incorrectly concluded that Plaintiff resigned, that fact alone cannot establish

pretext. An employer may fire an employee based on erroneous facts as long as

discrimination is not the employer’s true motivation. Id. And no evidence in the

record suggests Defendant’s decision was discriminatory.

      Similarly, that Plaintiff did not immediately work for a competitor also

cannot establish that Defendant’s decision to accelerate Plaintiff’s purported

resignation was discriminatory. Defendant has presented evidence that Shakerin

and White honestly believed that Plaintiff intended to leave AutoZone to work for

                                        15
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 16 of 18



a competitor. Plaintiff’s affidavit states that as of March 14, 2017, she “had

neither been offered nor accepted a position with any AutoZone competitor.”

(Doc. 31-3, p. 4). That assertion, however, is insufficient to create a factual

dispute regarding pretext because it does not refute what Plaintiff may have said

to Shakerin, or what Shakerin may have genuinely understood from their

conversation. 5 At the time Defendant terminated Plaintiff, Defendant was

unaware that she had neither been offered nor accepted a position with a

competitor. What matters is what Shakerin understood from her conversation

with Plaintiff. And Plaintiff has not presented evidence to refute that when

speaking with Shakerin, she may have suggested an intention to work for

O’Reilly Auto Parts.

      The evidence before the Court demonstrates nothing more than a

miscommunication between Plaintiff and Shakerin. Shakerin discerned from their

conversation   that    Plaintiff   intended   to   resign   from   AutoZone.   Plaintiff

characterizes her words as complaints about AutoZone or simply an inquiry

about how to resign, but not rising to a resignation. Although Shakerin may have

misunderstood Plaintiff, no evidence suggests that discriminatory animus was

Defendant’s true motive for terminating Plaintiff. See Alvarez, 610 F.3d at 1264

(“Despite [the] shifts in the burden of production, the ultimate burden of

5
  When Plaintiff was specifically asked about whether she told Shakerin that she
intended to work for O’Reilly Auto Parts, Plaintiff said she did “not recall” telling
Shakerin about the O’Reilly Auto Parts’ position. (Doc. 25-3, p. 85).
                                        16
        Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 17 of 18



persuasion remains on the plaintiff to show that the defendant intentionally

discriminated against her.”). The Court therefore finds that Plaintiff has not

satisfied her burden to establish pretext, and her race discrimination claim fails.

             B. Retaliation

      Title VII and § 1981 prohibit employers from retaliating against an

employee because she engaged in a statutorily protected activity. See 42 U.S.C.

§ 2000e-3(a); CBOCS W., Inc., 553 U.S. at 457 (holding “that 42 U.S.C. § 1981

encompasses claims of retaliation”). Like Plaintiff’s direct discrimination claim,

the Court uses the McDonnell Douglas burden-shifting framework to analyze her

race-based retaliation claim. “Under this framework, a plaintiff alleging retaliation

must first establish a prima facie case by showing that: (1) he engaged in a

statutorily protected activity; (2) he suffered an adverse employment action; and

(3) he established a causal link between the protected activity and the adverse

action.” Bryant v. Jones, 575 F.3d 1281, 1307–08 (11th Cir. 2009). Once the

plaintiff establishes her prima facie case of retaliation, the burden “shifts to the

defendant to rebut the presumption [of retaliation] by articulating a legitimate,

non-discriminatory reason for the adverse employment action.” Id. at 1308. After

the defendant makes this showing, the plaintiff then has the “opportunity to

demonstrate that the defendant’s proffered reason was merely a pretext to mask

discriminatory actions.” Id.



                                         17
       Case 7:18-cv-00087-HL Document 38 Filed 05/06/20 Page 18 of 18



      To sustain her retaliation claim, Plaintiff relies on the same evidence

discussed above regarding her direct discrimination claim. (Doc. 30, pp. 12–13).

Even if Plaintiff can satisfy the other elements of her prima facie case or at least

raise a material dispute, the Court has already concluded that she has not put

forth any evidence to show pretext. No evidence suggests that Defendant’s

acceptance of her resignation was discriminatory, and Plaintiff has not shown

that Defendant’s articulated reason for accepting her resignation was untrue.

Rather, viewing the evidence in the best light for Plaintiff, the evidence shows

that Defendant may have unintentionally misinterpreted Plaintiff’s complaints as a

resignation, and consequently, accelerated her resignation based on Plaintiff’s

conversations with Shakerin and various other AutoZone employees indicating

that she intended to work for O’Reilly Auto Parts.

      IV.   CONCLUSION

      Plaintiff has not presented any evidence to suggest that racial

discrimination motivated Defendant’s decision to terminate Plaintiff. Plaintiff’s

claims fail, and accordingly, the Court GRANTS Defendant’s Motion for

Summary Judgment (Doc. 25). Plaintiff’s claims are DISMISSED.

      SO ORDERED this 6th day of May, 2020.


                                s/ Hugh Lawson_______________
                                HUGH LAWSON, SENIOR JUDGE

kac

                                        18
